886 So.2d 87 (2004)
MASTEC NORTH AMERICA, INC.
v.
Curtis Dale HOLTON.
2010103.
Court of Civil Appeals of Alabama.
February 13, 2004.
William A. Austill and Shelley D. Howton of Austill, Lewis & Simms, P.C., Birmingham, for appellant.
*88 Ross Diamond III of Diamond, Hasser & Frost, Mobile, for appellee.

After Remand from the Alabama Supreme Court
PITTMAN, Judge.
The prior judgment of this court entered on June 7, 2002, has been reversed, and the cause remanded, by the Supreme Court of Alabama. Ex parte Holton, 886 So.2d 83 (Ala.2003). On remand to this court, and in compliance with the Supreme Court's opinion, the judgment of the Baldwin Circuit Court is affirmed.
AFFIRMED.
YATES, P.J., and CRAWLEY and THOMPSON, JJ., concur.